Exhibit 10..4

RESTRICTED STOCK AWARD AGREEMENT

SUMMIT BANCSHARES, INC.
2006 LONG-TERM INCENTIVE PLAN

Pursuant to the Summit Bancshares, Inc. 2006 Long-Term Incentive Plan (the
“Plan”) for key employees of Summit Bancshares, Inc., a Texas corporation (the
“Company”) and its Subsidiaries,

--------------------------------------------------------------------------------

(the “Participant”)

has been granted a Restricted Stock Award in accordance with Section 6.4 of the
Plan.

          1.          Terms of Award.  The number of shares of Common Stock
awarded under this Award Agreement (this “Agreement”)  is _________ shares (the
“Awarded Shares”).  The Date of Grant of this Award is ______________, 20___. 
[Use only if requiring Participant to pay a purchase price for the restricted
stock: The purchase price per share for the Awarded Shares is $_________ per
share (which is equal to or greater than the Fair Market Value of a share of
Common Stock as of the Date of Grant).]

          2.          Subject to Plan.  This Agreement is subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Agreement.  The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan.  This Agreement is subject to any rules
promulgated pursuant to the Plan by the Board or the Committee and communicated
to the Participant in writing. 

          3.          Vesting.  Except as specifically provided in this
Agreement and subject to certain restrictions and conditions set forth in the
Plan, the Awarded Shares shall be vested as follows:

 

            (i)     ________% of the Awarded Shares shall vest on the Date of
Grant; and

 

 

 

            (ii)     _______% of the remaining Awarded Shares shall vest on 5
p.m. of the first day of each calendar month thereafter, provided the
Participant is employed by the Company or a Subsidiary on that date.

Notwithstanding the foregoing, the vesting of all Awarded Shares shall
automatically accelerate in full upon the occurrence of a Change in Control. 

          4.          Forfeiture of Awarded Shares. Awarded Shares that are not
vested in accordance with Section 3 shall be forfeited on the date of the
Participant’s Termination of Service. Upon forfeiture, all of the Participant’s
rights with respect to the forfeited Awarded Shares shall cease and terminate,
without any further obligations on the part of the Company.

          5.          Restrictions on Awarded Shares. Awarded Shares that are
not vested in accordance with Section 3 and which are subject to forfeiture in
accordance with Section 4 shall be subject to the terms, conditions, provisions,
and limitations of this Section 5.

 

            (a)     Subject to the provisions of the Plan and the other terms of
this Agreement, from the Date of Grant until the date the Awarded Shares are
vested in accordance with Section 3 and no longer subject to forfeiture in
accordance with Section 4 (the “Restriction Period”), the Participant shall not
be permitted to sell, transfer, pledge or assign shares any of the Awarded
Shares.




 

            (b)     Except as provided in paragraph (a) above, the Participant
shall have, with respect to his or her Awarded Shares, all of the rights of a
shareholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon.

          6.          Legend.     The following legend shall be placed on all
certificates representing Awarded Shares:

 

 On the face of the certificate:

 

 

 

 

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

 

 

 

 On the reverse:

 

 

 

 

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Summit Bancshares, Inc. 2006
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Fort Worth, Texas.  No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan.  By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”

          The following legend shall be inserted on a certificate evidencing
Common Stock issued under the Plan if the shares were not issued in a
transaction registered under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

          All Awarded Shares owned by the Participant shall be subject to the
terms of this Agreement and shall be represented by a certificate or
certificates bearing the foregoing legend.

          7.          Delivery of Certificates.  Certificates for Awarded Shares
free of restriction under this Agreement shall be held by the Company at all
times, provided, however, that such certificates may be delivered to the
Participant after, and only after, the Restriction Period has expired and such
shares are no longer subject to forfeiture pursuant to Section 4  if the
Participant has made a written request for delivery of certificated shares.  In
connection with the issuance of a certificate for Restricted Stock, the
Participant shall endorse such certificate in blank or execute a stock power in
a form satisfactory to the Company in blank and

2




deliver such certificate and executed stock power to the Company.  The parties
acknowledge that remedies at law will be inadequate remedies for breach of this
Section 7 and consequently agree that this Section 7 shall be enforceable by
specific performance.  The remedy of specific performance shall be cumulative of
all of the rights and remedies at law or in equity of the parties under this
Section 7.

          8.          Voting.  The Participant, as record holder of the Awarded
Shares, has the exclusive right to vote, or consent with respect to, such
Awarded Shares until such time as the Awarded Shares are transferred in
accordance with this Agreement or a proxy is granted pursuant to Section 9
below; provided, however, that this Section 9 shall not create any voting right
where the holders of such Awarded Shares otherwise have no such right.

          9.          Proxies.  The Participant may not grant a proxy to any
person, other than a revocable proxy not to exceed 30 days in duration granted
to another shareholder for the sole purpose of voting for directors of the
Company.

         10.         Representations, Etc.  Each spouse individually is bound
by, and such spouse's interest, if any, in any Awarded Shares is subject to, the
terms of this Agreement.  Nothing in this Agreement shall create a community
property interest where none otherwise exists.

         11.         Simultaneous Death.  If Participant and his or her spouse
both suffer a common accident or casualty which results in their respective
deaths within 60 days of each other, it shall be conclusively presumed, for the
purpose of this Agreement, that the Participant died first and the spouse died
thereafter.

         12.         Specific Performance. The parties acknowledge that remedies
at law will be inadequate remedies for breach of this Agreement and consequently
agree that this Agreement shall be enforceable by specific performance.  The
remedy of specific performance shall be cumulative of all of the rights and
remedies at law or in equity of the parties under this Agreement.

         13.         Participant's Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority.  Any determination in this
connection by the Company shall be final, binding, and conclusive.  The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.

         14.         Participant’s Acknowledgments.  The Participant
acknowledges receipt of a copy of the Plan, which is annexed hereto, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award subject to all the terms and provisions thereof. The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under the Plan or this Agreement.

         15.         Law Governing.  This Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Texas
(excluding any conflict of laws rule or principle of Texas law that might refer
the governance, construction, or interpretation of this agreement to the laws of
another state).

         16.         Legal Construction.  In the event that any one or more of
the terms, provisions, or agreements that are contained in this Agreement shall
be held by either a court of competent jurisdiction, with respect to claims
under Section 7, or by an arbitrator, with respect to all other claims under the
Agreement, to be invalid, illegal, or unenforceable in any respect for any
reason, the invalid, illegal, or unenforceable term, provision, or agreement
shall not affect any other term, provision, or agreement that is contained in
this Agreement and this Agreement shall be construed in all respects as if the
invalid, illegal, or unenforceable term, provision, or agreement had never been
contained herein.

3




          17.        Covenants and Agreements as Independent Agreements. Each of
the covenants and agreements that is set forth in this Agreement shall be
construed as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

          18.        Entire Agreement.  This Agreement together with the Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

          19.        Parties Bound.  The terms, provisions, and agreements that
are contained in this Agreement shall apply to, be binding upon, and inure to
the benefit of the parties and their respective heirs, executors,
administrators, legal representatives, and permitted successors and assigns,
subject to the limitation on assignment expressly set forth herein.  No person
or entity shall be permitted to acquire any Awarded Shares without first
executing and delivering an agreement in the form satisfactory to the Company
making such person or entity subject to the restrictions on transfer contained
in Section 5 hereof.

          20.        Modification.  No change or modification of this Agreement
shall be valid or binding upon the parties unless the change or modification is
in writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder.  Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

          21.        Headings.  The headings that are used in this Agreement are
used for reference and convenience purposes only and do not constitute
substantive matters to be considered in construing the terms and provisions of
this Agreement.

          22.        Gender and Number.  Words of any gender used in this
Agreement shall be held and construed to include any other gender, and words in
the singular number shall be held to include the plural, and vice versa, unless
the context requires otherwise.

          23.        Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Participant, as the case may be, at the addresses set forth
below, or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith:

4




 

          (a)          Notice to the Company shall be addressed and delivered as
follows:

 

 

 

                        Attn:  Chief Financial Officer

 

 

 

          (b)          Notice to the Participant shall be addressed and
delivered as set forth on the signature page.

          24.        Tax Requirements.  The Participant is hereby advised to
consult immediately with his or her own tax advisor regarding the tax
consequences of this Agreement, the method and timing for filing an election to
include this Agreement in income under Section 83(b) of the Code, and the tax
consequences of such election.  By execution of this Agreement, the Participant
agrees that if the Participant makes such an election, the Participant shall
provide the Company with written notice of such election in accordance with the
regulations promulgated under Code Section 83(b).  The Company or, if
applicable, any Subsidiary (for purposes of this Section 24, the term “Company”
shall be deemed to include any applicable Subsidiary), shall have the right to
deduct from all amounts paid in cash or other form in connection with the Plan,
any Federal, state, local, or other taxes required by law to be withheld in
connection with this Award.  The Company may, in its sole discretion, also
require the Participant receiving shares of Common Stock issued under the Plan
to pay the Company the amount of any taxes that the Company is required to
withhold in connection with the Participant's income arising with respect to
this Award.  Such payments shall be required to be made when requested by
Company and may be required to be made prior to the delivery of any certificate
representing shares of Common Stock.  Such payment may be made (i) by the
delivery of cash to the Company in an amount that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock that the Participant has
not acquired from the Company within one (1) year prior to the date of exercise,
which shares so delivered have an aggregate Fair Market Value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company's withholding of a number of shares to be
delivered upon the exercise of this Award, which shares so withheld have an
aggregate fair market value that equals (but does not exceed) the required tax
withholding payment; or (iv) any combination of (i), (ii), or (iii).  The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.

[Signature Page to Follow]

5




          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Participant, to evidence his
consent and approval of all the terms hereof, has duly executed this Agreement,
as of the date specified in Section 1 hereof.

 

COMPANY:

 

 

 

 

SUMMIT BANCSHARES, INC.

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Signature

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Address:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

6